DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2020, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed August 27, 2020.
Claims 1, 7, 9, 12, 14-15, and 22 have been amended.
Claims 6, 13, and 21 have been canceled.
Claims 2-5, 8, 10-11, and 16-20 are in their original or a previous presentation.
Claims 1-5, 7-20, and 22 are currently pending and have been fully examined.

Claim Interpretation
With respect to the claim limitations that specify the patient is a non-critically ill patient, these limitations are not considered functional limitations. They are merely limitations reciting an intended use, as there is nothing in the claim language specific to non-critically ill patients that would result in a structural or manipulative difference in the claimed inventions (see MPEP 2111.02.II). Further, a review of the specification shows that the problem to be solved is one of see par. [0002]-[0007]). There is no suggestion as to how or why this problem is unique to non-critically ill patients or how remote monitoring of non-critically ill patients might differ from critically ill patients. Because there is no functional relationship between the “non-critically ill” limitation and the claimed invention, that limitation will be given little to no patentable weight (MPEP 2111).
However, in the interests of compact prosecution, art has been applied that reads on the claim limitations.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 7-12, 14-20, and 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “determine a risk score associated with the one of the plurality of non-critically ill hospitalized patients by summing at least a vitals trending risk score 
There is support for using a risk score that is the sum of the three risk scores, but, there is not sufficient support for calculating the three risk scores used to generate the overall risk score. These scores, the Monitoring Indication Risk Score (MIRS),  are all described as being weighted sums. However, there is no support for any method of weighting the components of the individual scores for each of the MIRS, VTRS, and AIRS that would provide one having ordinary skill in the art before the effective filing date of this application that the inventor had possession of the claimed method for calculating the risk scores. The only suggestions for providing a weighting is reciting exemplary ranges of possible values with no description of how or why the received data is to be converted to numbers in those ranges.
Because the calculation of the MIRS, VTRS, and AIRS are not adequately supported by the original disclosure, the claims must be rejected for failing to comply with the written description requirement under 35 USC 112(a).
Claim 1
Claims 2-5, 7-12, and 14 all ultimately depend from claim 1 and inherit the defects of the claim. Therefore, claims 2-5, 7-12, and 14 are rejected for the same reason as claim 1.
Claim 15 recites the same or substantially similar limitations and is rejected under 112(a) for the same reasons as claim 1.
Claims 16-20 and 22 all ultimately depend from claim 15 and inherit the defects of the claim. Therefore, claims 16-20 and 22 are also rejected under 112(a).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5, 7-20, and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an alarm input risk score determined based on a value assigned to the alarm notification by a vendor of the monitoring device providing the alarm notification”. The term “assigned to the alarm notification by a vendor of the monitoring device” can mean both assigned according to a vendor of the device or the vendor of the device assigned the value to the alarm notification. The multiple meanings of this term render the claim indefinite, and claim 1 must be rejected under 35 USC 112(b).
For the purposes of examination, the limitation will be interpreted as the value being assigned according to the vendor of the device.
Claims 2-5, 7-12, and 14 all ultimately depend from claim 1 and inherit the defects of the claim. Therefore, claims 2-5, 7-12, and 14 are rejected for the same reason as claim 1.
Claim 15 recites the same or substantially similar limitations and is rejected under 112(b) for the same reasons as claim 1.
Claims 16-20 and 22 all ultimately depend from claim 15 and inherit the defects of the claim. Therefore, claims 16-20 and 22 are also rejected under 112(b).
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-20, and 22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a machine (claim 1) and a process (claim 15) which are recited as systems and methods that perform the following limitations: displaying a plurality of graphical representations, each displaying a clinical status corresponding to a unique non-critically ill hospitalized patient, wherein each graphical representation is expandable to a detailed view comprising parameters corresponding to the clinical status; receiving a data stream comprising an alarm notification associated with a non-critically ill hospitalized patient, wherein the data stream comprises at least two vital signs associated with the one of the plurality of non-critically ill hospitalized patients and an alarm notification associated with the one of the plurality of non-critically ill hospitalized patients; determining a risk score associated with the non-critically ill hospitalized patient by summing at least a vitals trending risk score determined based on values associated with the at least two vital signs and an alarm input risk score determined based on a value assigned to the alarm notification by a vendor of the monitoring device providing the alarm notification, wherein the risk score indicates a likelihood of the non-critically ill hospitalized patient developing an actionable clinical event; categorize the risk score associated with the one of the plurality of non-critically ill hospitalized patients as one of high, medium, or low, wherein the risk score is categorized by comparing the risk score to at least two thresholds set by the remote monitoring center; and rearranging the plurality of graphical representations on the GUI when the risk score associated with the one of the plurality of non-critically ill hospitalized patients changes.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “a mental process”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).. 
The claim is directed to a system configured to perform the process of identifying patients at risk of an actionable clinical event, which is performed by the system receiving a data stream associated with a non-critically ill hospitalized patient and determining a risk score associated with the non-critically ill hospitalized patient based on data associated with the alarm notification, and categorizing the patient based on the risk score and its relationship to at least two thresholds. Such a process is observing the existing patient data and making a judgment based on an evaluation of the patient data.
The methods recited for determining the risk score include summing the values of other risk scores. Summing data is a mathematical concept, which is also considered an abstract idea.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), or generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), as discussed below.
The limitations that describe the specific type of information to be received and accessed (e.g., data stream comprising alarm notifications associated with a non-critically ill hospitalized patient, data associated with the alarm notification, and the risk score being related to the clinical status of the non-critically ill hospitalized patient) are examples of selecting by type the information to be manipulated. The limitations that describe where to receive the information from or access the information (e.g., accessing the database and receiving a data stream) are examples of selecting by source the information to be manipulated. Selecting by type or source the information to be manipulated has been determined to be an insignificant extra-solution activity (MPEP 2106.05(g)). 
The step of receiving a data stream associated with a non-critically ill hospitalized patient is necessary data gathering by retrieving data over a network. Necessary data gathering has been determined to be an insignificant extra-solution activity (MPEP 2106.05(g)). 
The step of displaying a plurality of graphical representations, each displaying a clinical status corresponding to a unique non-critically ill hospitalized patient describes necessary outputting of data, which is also an insignificant extra-solution activity (MPEP 2106.05(g)). 

The limitation describing rearranging the graphical representations when the risk score associated with the one of the plurality of non-critically ill hospitalized patients changes is also extra-solution activity similar to the ordering of electronic menus. Even though the rearranging is said to be done “when the risk score… changes”, there is nothing in the claims that links the order produced by the rearranging to the change in score. As currently written, the claim could simply refresh the list of patients every time a risk score is updated and produce an updated patient list in any type of order (e.g., alphabetical, by room number, by date of admission, etc.). Because there is only a nominal connection between the rearranging the display and the change in risk score, the current limitations are insignificant extra-solution activity (MPEP 2106.05(g)). 
Insignificant extra-solution activities are is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g)).

The steps that describe the type of information to be received and define the calculated risk score as being “associated with the non-critically ill hospitalized patient” and “related to the clinical status of the non-critically ill hospitalized patient” also serve to generally link the application of the abstract idea to the particular field of use of medical diagnostics and patient monitoring. The steps that recite computer components (e.g., the graphical user interface, non-transitory memory storing computer executable 
The steps reciting the use of computer components in performing the steps only serve as mere instructions to apply the abstract idea using a computer (MPEP 2106.05(f)). Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
see specification, par. [0048]). Generic computer components or specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a processor, which can be a generic computing device (see specification par. [0048]), coupled to a memory that executes instructions to receive data over a network. The data received by the system is then evaluated to make the judgment (i.e., determine the risk score) based on the data that was received. The system then outputs the data as part of a graphical user interface, where the outputting and ordering of the interface are insignificant extra-solution activities (MPEP 2106.05(g)). Accessing data over a network is a well-understood, routine, and conventional function of a generic computer (MPEP 2106.05(d).II). This is a system configured to receive data over a network in order to implement the mental process and determine a risk score, which is used to identify patients at risk of an actionable clinical event. Therefore, the system is an ordered combination of generic computer components performing well-understood, routine, and conventional functions of a computer to implement an abstract idea, which is not significantly more than the abstract idea.

Dependent Claim Analysis
Claims 2-5, 7-12, and 14 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-14 are directed towards the same abstract idea of certain methods of a mental process of claim 1.

Claim 2 recites limitations that amount to selecting by type the data to be manipulated by reciting the specific types of information that are to be used for each of the data categories recited in the independent claims. Selecting by type the data to be manipulated is an insignificant extra-solution activity. Those specific descriptions of the type of information to be manipulated also serve to generally link application of the abstract idea to the particular field of use of medical diagnostics and patient monitoring.
Claim 3 recites an additional limitation requiring the processor to quantify a responsiveness of the monitoring technician based on a time to view the detailed view of the parameters triggering the risk score. This limitation is an insignificant extra-solution activity because it is a limitation that is only tangentially related to the claimed invention (MPEP 2106.05(g)). The independent claim is directed towards the determination of the patient risk score and outputting the results in a GUI. This limitation measuring the technician’s responsiveness is not directly related to the system identifying patients at risk of an actionable clinical event.
Claims 4 and 14 recite limitations that describe how to display the data in the GUI. These limitations regarding what is displayed and how it is displayed are insignificant extra-solution activities because they are akin features related to types of ordering electronic menus. The limitations specifying the type of data to be displayed in the GUI also serve to generally link the application of the abstract idea to medical diagnostics and patient monitoring.
Further, with regards to claim 14, the limitation regarding the color change or oscillatory motion does not have any requirements or prerequisites that would cause the color change or 
Claim 5 recites limitations that amount to the insignificant extra-solution activity of necessary data outputting of the results by storing the results in an electronic record to provide a documentation of the change in information. The requirement that the electronic record be an electronic medical record only serves to generally link the use of the abstract idea to the particular field of use of health care informatics and the particular technological environment of a computer system in communication with a health care information system.
Claim 7 further describes the process for performing the mental process of claim 1 by providing additional limitations regarding how to make the determination of the risk score. The additional limitations recited in claim 7 amount to an additional abstract idea of “a mathematical concept”, which is defined as “mathematical relationships, mathematical formulas or equations, mathematical calculations”. Determining the risk score by “summing up” the individual risk scores is reciting a mathematical relationship between the risk score and the individual risk scores. 
Claims 8-9 and 12 are dependent from claim 7 that recite the specific names and descriptions of the individual risk scores. These merely serve to identify the type of information to be manipulated and generally link the abstract idea to the field of use of medical diagnostics and patient monitoring.
Claims 10-11 are claims dependent from claim 7 that recite additional mathematical concepts used to determine the vital signs trending risk score, one of the individual risk scores used to determine the risk score. These mathematical concepts include summing up the recorded trends, which are determined by finding the difference between a data value and a moving average of the data value based on a previous time period and then scaling the difference according to a weight specific to each vital sign. That would result in a mathematical relationship where the risk score is equal to the sum total of all the vital sign trends, where the 
Claims 16-20 and 22 are ultimately dependent from Claim(s) 15 and includes all the limitations of Claim(s) 15. Therefore, claim(s) 16-20 and 22 are directed towards the same abstract idea of certain methods of a mental process of claim 15.
Claims 17, 19-20, and 22 are method claims dependent from claim 15. Claims 17, 19, 20, and 21 recite method steps that are the same or substantially similar to the functions of the systems of claims 3, 4, 5, and 7, respectively. Claim 22 recites method steps that are the same or substantially similar to the functions of the systems of claims 8, 9, and 13 combined. Therefore, claims 17 and 19-22 are rejected under 35 USC 101 for the same reasons as claims 3-5, 7-9, and 13.
Claim 16 recites additional limitations regarding a monitoring technician viewing a detailed view of parameters triggering a risk score in response to the display rearranging. This is an example of the abstract idea of “certain methods of organizing human activity” because it is “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” by providing a set of rules or instructions for the monitoring technician to follow based on the system rearranging the display.
Claim 18 recites additional limitations regarding the ordering of the display, which is an insignificant extra-solution activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-12, 15-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson (US PG Pub. 2018/0153478) in view of Edelson (US PG Pub. 2015/0332012), in further view of Rothman (US PG Pub. 2017/0124279) and Cazares (US PG Pub. 2008/0162182).

Claim 1
	Regarding claim 1, Johnson discloses
A system comprising:
Abstract, “A medical monitoring system includes one or more electronic processors and one or more display devices.”
A graphical user interface in a remote monitoring center comprising a display a plurality of graphical representations
Par. [0021], “With reference to FIG. 1, an embodiment of the dynamic change to patient data display system in an exemplary treatment facility 10 with an exemplary partial patient monitoring display 12 in an exploded view is diagrammatically illustrated. The treatment facility is shown as one physical location, but can include geographically distributed patients.”
Each of the plurality of graphical representations displaying a clinical status, the clinical status corresponding to a unique non-critically ill hospitalized patient, wherein each of the plurality of graphical representations comprise a detailed view comprising parameters corresponding to the clinical status corresponding to the unique non-critically ill hospitalized patient
Par. [0031], “With reference to FIG. 2, an exemplary of a display 12 with dynamically changed variably sized patient sectors 32 is illustrated. Header information 40 is configured or placed in the header space 42 such as a bed location, a scoring indicator of an acuity score, such as the EWS, set alarm conditions, and the like. Graphical illustrations of the vital signs 44, such as waveforms are configured or placed in the variable sized vital sign space 46.”
Wherein the remote monitoring center is at a location remote from the plurality of unique non-critically ill hospitalized patients
Par. [0021], “The treatment facility is shown as one physical location, but can include geographically distributed patients.”
A non-transitory memory storing computer executable instructions and a processor coupled to the memory configured to execute the computer executable instructions
Par. [0029], “The computer device 18 can be connected to and participate in a network. The computer device includes one or more electronic processor or electronic processing device, one or more display devices which displays the 
To perform at least the functions of: receive a data stream associated with one of the plurality of non-critically ill hospitalized patient
Par. [0021], “Each patient can have one or more monitoring devices 16 or sensors which sense physiological activity and transmit measurements of the physiological activity or vital sign to a computer device 18. The sensing device can transmit over a network which is wireless, wired, or a combination.”
Wherein the data stream comprises at least two vital signs associated with the one of the plurality of non-critically ill hospitalized patients and an alarm notification associated with the one of the plurality of non-critically ill hospitalized patients
Par. [0021], “The sensing device can sense one or more measures of patient vital signs. The sensing devices can be the same or different between patients. For example, a first sensing device of a first patient 20 senses and transmits SpO.sub.2 measures, a second device of a second patient 22 senses and transmits SpO.sub.2 and ECG measures, and a third device of a third patient 24 senses and transmits SpO.sub.2, ECG, and ST segment 
Par. [0003], “The patient sector typically includes a header space which identifies the patient and/or location, and any alarm conditions.”
Determine a risk score associated with one of the plurality of non-critically ill hospitalized patient 
Par. [0026], “In other embodiments, sector sizes can favor patients based on a number of graphical illustrations or waveforms, number of numerics, a patient acuity such as derived from an Early Warning Score (EWS), or a combination.”
Par. [0031], “Header information 40 is configured or placed in the header space 42 such as a bed location, a scoring indicator of an acuity score, such as the EWS, set alarm conditions, and the like.”
Wherein the risk score a likelihood of the non-critically ill hospitalized patient developing an actionable clinical event
Par. [0026], “In other embodiments, sector sizes can favor patients based on a number of graphical illustrations or waveforms, number of numerics, a patient acuity such as derived from an Early Warning Score (EWS), or a combination.”
Rearrange the plurality of graphical representations on the display when the risk score associated with the one of the plurality of non-critically ill hospitalized patients changes
Par. [0039], “In a step or module 66, space is assigned to the individual patient sectors from the unassigned space based on the priority order by the 
Par. [0044], “The monitored vital signs, including those that are not currently displayed are monitored to dynamically determined changes in the relative acuity, e.g. changes in the EWS. When the relative acuity changes the height of each sector is automatically reassessed and reallocated. Changes in allocated space automatically reassess and can change the display vital signs. Thus, when the acuity of one patient improves, some of the improved patient's sectors space can be reassigned to the sector space of one or more other patients. Similarly when a patient's acuity deteriorates, the rules can reallocate sector space and give the deteriorating patient more sector space. The rules of determining which vital signs are displayed in each sector may be based in part on the acuity score. For example, unstable vital signs can be given preference over stable or closer to normal vital signs.”
However, Johnson does not teach
Wherein each of the plurality of graphical representation is expandable to a detailed view comprising parameters corresponding to the clinical status corresponding to the unique non-critically ill hospitalized patient
Determine a risk score associated with one of the plurality of non-critically ill hospitalized patient by summing at least a vitals trending risk score determined based on values associated with the at least two vital signs and an alarm input risk score determined based on a value assigned to the alarm notification by a vendor of the monitoring device providing the alarm notification
Categorize the risk score associated with the one of the plurality of non-critically ill hospitalized patients as one of high, medium, or low
Wherein the risk score is categorized by comparing the risk score to at least two thresholds set by the remote monitoring center
Edelson teaches
Wherein each of the plurality of graphical representation is expandable to a detailed view comprising parameters corresponding to the clinical status corresponding to the unique non-critically ill hospitalized patient
Par. [0023], “The list may also include patient names and/or may allow for sorting based on aggregate score and trend. In some embodiments, the list displays objective or subjective recorded health data (e.g., vitals, such as blood pressure, heart rate, AVPU score, etc.). Some embodiments provide the list in a graphical user interface (GUI).In some embodiments, a user of the GUI may view detailed information regarding a recorded data value, an aggregate score, or a trend by selecting (e.g., clicking) the recorded data value, the score, or the trend.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson the ability to use graphical representations of patients that are expandable to a detailed view corresponding to the clinical status corresponding to the unique non-critically ill hospitalized patient, as taught by Edelson, because it enables a user of the system to choose which information they would like to see in more detailed when reviewing a list of patients (see Edelson, par. [0023]).
Edelson further teaches
Categorize the risk score associated with the one of the plurality of non-critically ill hospitalized patients as one of high, medium, or low, wherein the risk score is categorized by comparing the risk score to at least two thresholds set by the remote monitoring center
Par. [0062], “The calculated aggregated score can then be compared to one or more predetermined thresholds in step 208. If the aggregated score exceeds one or more predetermined thresholds, step 210 indicates a level of the patient's risk of clinical deterioration or cardiac risk. In some embodiments, a range of cardiac arrest risk scores are divided into two or more levels (e.g., three levels, four levels), such as, for example, based on available resources of an hospital. Levels of risk may, for example, correspond to: very high cardiac arrest risk, high cardiac arrest risk, intermediate cardiac arrest risk, or low cardiac arrest risk, as described above.”
The thresholds used to divide the ranges into the separate categories are the two or more thresholds (e.g., one threshold between low/medium and another threshold between medium/high).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson and Edelson the ability to categorize the risk according to one of high, medium, or low risk, wherein the risk score is categorized by comparing the risk score to at least two thresholds set by the remote monitoring center, as taught by Edelson, because it enables the system to adjust the patient’s care and monitoring based on their determined level of risk and the availability of provider resources (see Edelson, par. [0063]-[0064]).
Edelson further discloses
The risk score being determined by summing a weighted set of predictive factors
Par. [0059], “In some embodiments, the aggregated score is calculated based on weighting the variables of respiratory rate, heart rate, diastolic blood pressure, demographics (e.g., age), and/or laboratory data (e.g., potassium, anion gap, platelet count). The weighting value for each variable 
However, Edelson does not explicitly teach
The predictive factors comprising: a vitals trending risk score based on values associated with the at least two vital signs and an alarm input risk score determined based on a value assigned to the alarm notification by a vendor of the monitoring device providing the alarm notification
Rothman teaches
A risk score being a sum of the contribution of risk from a set of predictive factors
Par. [0051], “The transformed data may then be provided to the combination module 250, which in turn may generate the health score 142, using a predetermined algorithm. In one or more embodiments, the combination 
A vitals trending risk score based on values associated with the at least two vital signs 
Par. [0049], “In one or more embodiments, the transformation module 240 may take a past value of one type of patient data 120, compare it with a current value of the same type of patient data 120, determine the change in the patient data value 120, and use the change in value as the input to an excess risk function.”
It would have been obvious to one having ordinary skill in the art to add to the system of Edelson the ability to determine risk based on a sum of predictive factors, wherein the predictive factors include a monitoring indication score and a vitals trending score, as taught by Rothman, because monitored patient data values and the trends in those data values can serve as indications to the patient’s overall health or risk to a patient’s health (see Rothman, par. [0030], “The health score system 130 can evaluate patient data 120 to determine various metrics and trends in those metrics. One or more health scores 142 may be derived from these metrics and trends within the metrics. The health scores 142 may serve as indicators of the health status of the patient 110. For example, health scores 142 that are generally improving over time after discharge can indicate recovery from a procedure or hospital stay. Alternatively, health scores 142 that are suddenly declining may provide early indications of a complication such as infection or organ failure.”).
Cazares teaches
An alarm input risk score determined based on a value assigned to the alarm notification
Par. [0084], “In another example, weights in the weighted function may be based on time, the number or types of sensors, or a confidence value 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, and Rothman the ability to include an alarm scoring metric, as taught by Cazares, because it allows for the system to adjust the patient risk based on the reliability of the device sensing the parameter that triggered the alarm (see Cazares, par. [0084]).
The alarms input risk score being based on a value assigned to the alarm notification by a vendor of the monitoring device providing the alarm notification
Par. [0084], “For example, more recent alert values may be weighed more than less recent alert values; a particular type of sensor may be considered more reliable and assigned a comparatively higher weight than sensors considered less reliable.”
It would at least be obvious to one having ordinary skill in the art that the “type of sensor” would at least be referring to variation between similar sensors that would affect the reliability, such as the manufacturer/vendor. Therefore, a reliability score that could be based on the manufacturer/vendor of a measurement device would 
Assigning a sensor a higher weight based on the particular type of sensor would be setting the value based on the vendor (i.e., type), and the weighting factors would be assigned by (or according to) a vendor of the monitoring device providing the alarm notification.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, Cazares, and Jain the ability to base the alarms input score on a value assigned by a vendor of the device, as taught by Cazares, because the source of the device is one factor that can be considered in what is the type of the device, the type of device affects the reliability of the device, and the reliability of the device affects the confidence of the values measured by the device, so the vendor of the device could potentially affect the reliability of the alarms, which would affect the patient’s calculated risk based on the data received from the device (see Cazares, par. [0084]).

Claim 2
	Regarding claim 2, the combination of Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 1. However, Johnson does not teach
Wherein the risk score indicates whether an alarm associated with the alarm notification is actionable or not actionable
Edelson teaches
Wherein the risk score indicates whether an alarm associated with the alarm notification is actionable or not actionable
Par. [0025], “Some embodiments are configured to generate an alarm when a patient's health is deteriorating. In some embodiments, the alarm is generated in response to (1) an aggregate score and a trend of the aggregate 
Comparison of a patient’s aggregate score against a certain threshold can generate an alarm condition associated with that patient.
Par. [0120], “FIG. 7 illustrates possible CART score scale of a patient and possible clinical decisions for the patient based on the CART score. Thresholds for CART scores may be determined for indicating the likelihood of cardiac arrest risk for a patient. For example, if a patient's CART score is higher than 25, the patient may be determined to have a very high cardiac arrest risk, and an automatic RRT call may be triggered to provide the patient special treatment; if a patient's CART score is between 15 and 25, the patient may be determined to have a high cardiac arrest risk, and critical care consult may be provided to the patient; if a patient's CART score between 10 and 15, the patient may be determined to have an intermediate cardiac arrest risk, and increased monitoring may be provided the patient; and if a patient's CART score is lower than 10, the patient may be determined to have a low cardiac arrest risk, and current healthcare management may be continued for the patient. The cut-off threshold of CART score of a patient to trigger a certain treatment may be determined based on available resources of a healthcare provider.”
The CART score described in par. [0120] is one possible embodiment of the aggregate score described in par. [0025] (see 
Generating alarms based on the comparison of an aggregate score to a threshold and determining actions to be taken for the patient shows that the system can determine whether an event is actionable when those alarms are generated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, and Cazares the ability to have the risk score indicate whether an alarm is actionable, as taught by Edelson, because it allows the system to prioritize patients according to risk so that the providers available resources are used to treat the patients most in need of treatment (see Edelson, par. [0120]). 

Claim 7
	Regarding claim 7, the combination of Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 1. However, Johnson does not teach
The risk score being determined by summing a monitoring indication risk score with the vitals trending risk score and the alarms input risk score
The combination of Johnson, Edelson, Rothman, and Cazares teaches
The risk score being determined based on a sum of predictive factors
See Rejection of claim 1
However, the combination does not explicitly teach
The predictive factors comprising: a monitoring indication risk score
Rothman teaches
A risk score being a sum of the contribution of risk from a set of predictive factors
Par. [0051], “The transformed data may then be provided to the combination module 250, which in turn may generate the health score 142, using a 
The predictive factors comprising: a monitoring indication risk score
Par. [0049], “The transformation module 240 can convert raw patient data 120 into scaled numbers based on various derived transformation functions as presented herein. In one or more embodiments, these transformation functions may be stored within the health score system 130.”
[0050], “As an illustrative example, if a sample of raw patient data 120 collected from the patient 110 is a hemoglobin (Hgb) value corresponding to 10.47 gm/dL, the health score value can be determined by plugging the value of 10.47 gm/dL into a sixth order polynomial function, which represents excess risk due to deviation from normative values, as a function of hemoglobin measured against one-year mortality.”
It would have been obvious to one having ordinary skill in the art to add to the system of Johnson, Edelson, Rothman, and Cazares the ability to determine risk based on a sum of predictive factors, wherein the predictive factors include a monitoring indication score and a vitals trending score, as taught by Rothman, because monitored patient data values and the trends in those data values can serve as indications to the patient’s overall health or risk to a patient’s health (see Rothman, par. [0030], “The health score system 130 can evaluate patient data 120 to determine various metrics and trends in those metrics. One or more health scores 142 may be derived from these metrics and trends within the metrics. The health scores 142 may serve as indicators of the health status of the patient 110. For example, health scores 142 that are generally improving over time after discharge can indicate recovery from a procedure or hospital stay. Alternatively, health scores 142 that are suddenly declining may provide early indications of a complication such as infection or organ failure.”).

Claim 8
	Regarding claim 8, the combination of Johnson, Edelson, Rothman, Cazares, and Jain teaches all the limitations of claim 7. However, Johnson does not teach
The monitoring indication risk score is derived based on a clinical event rate for a given monitoring indication
Rothman teaches
The monitoring indication risk score is derived based on a clinical event rate for a given monitoring indication
Par. [0050], “As an illustrative example, if a sample of raw patient data 120 collected from the patient 110 is a hemoglobin (Hgb) value corresponding to 10.47 gm/dL, the health score value can be determined by plugging the value of 10.47 gm/dL into a sixth order polynomial function, which represents excess risk due to deviation from normative values, as a function of hemoglobin measured against one-year mortality. This would result in a health score value for hemoglobin of approximately ten percent. Therefore, the transformation module 240 would convert the Hgb value of 10.47 gm/dL to a transformed health score value of ten percent.”
Patient mortality is a clinical event. A patient’s likelihood of mortality within one year based on a measured indication is a rate (the likelihood it occurs) of a clinical event (mortality within one year) for a given monitoring indication (the measured hemoglobin value). Therefore, the risk score is derived based on a clinical event rate for a given monitoring indication.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, and Cazares see Rothman, par. [0053], “The alert module 270 may generate alerts 146. An alert 146 may be activated when the health score 142 descends below an acceptable threshold or if a downward trend is detected.” The alert based on a data value being below an acceptable threshold shows that the raw data value may be sufficient to cause the system to generate an alert).

Claim 9
	Regarding claim 9, the combination of J Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 1. However, Johnson does not explicitly teach
The values associated with the at least two vital signs being based on trends associated with the at least two vital signs
Rothman teaches
The values associated with the at least two vital signs being based on trends associated with the at least two vital signs
Par. [0049], “In one or more embodiments, the transformation module 240 may convert each type of patient data 120 by operating upon the patient data 120 using one or more excess risk functions that, such as those presented herein. In one or more embodiments, the transformation module 240 may take a past value of one type of patient data 120, compare it with a current value of the same type of patient data 120, determine the change in the patient data value 120, and use the change in value as the input to an excess risk function.”
see Rothman, par. [0030]-[0031]).

Claim 10
	Regarding claim 10, the combination of Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 9. However, Johnson does not teach
The trends being determined based on summing scaled differences between the at least two vital signs and moving averages of the at least two vital signs over a time period scaled
Rothman teaches
The trends being determined based on summing scaled differences between the at least two vital signs and past patient data scaled
Par. [0049], “In one or more embodiments, the transformation module 240 may take a past value of one type of patient data 120, compare it with a current value of the same type of patient data 120, determine the change in the patient data value 120, and use the change in value as the input to an excess risk function.”
Par. [0049], “The transformation module 240 can convert raw patient data 120 into scaled numbers based on various derived transformation functions as presented herein.”
Par. [0050], “In one or more embodiments, the combination module 250 may take the sum of each of the single-variable risks given by the transformed health scores.”
Determining past patient data by calculating moving averages of the at least two vital signs over a time period 
Par. [0049], “In one or more embodiments, the transformation module 240 may take past values of one type of patient data 120, add it to a current value of the same type of patient data 120, determine an average value for the patient data 120, and use the average value as the input to an excess risk function.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, and Cazares the ability to identify trends by summing the scaled differences between patient vital sign data and moving averages of the patient vital sign data over a time period by combining Rothman’s ability to sum scaled differences between patient vital sign data and past patient data and Rothman’s ability to determine patient data by calculating averages of the patient vital sign data over a time period, because the summing of the scaled differences between the patient vital sign data and past patient data can provide good indications of the patient’s condition relative to two different points (i.e., is the patient overall improving or deteriorating), and taking the average value over a period allows for the system to determine a generalized benchmark of the patient data over a time period, so the comparison would provide a more reliable indication of the patient’s trend in the condition by comparing a generalized patient vital sign over the time rather than a single point, which would make the data more susceptible to volatility. This more reliable representation of the patient’s data trends would help in identifying whether or not the patient’s condition is improving or worsening (see Rothman, par. [0030]).  

Claim 11
	Regarding claim 11, the combination of Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 10. However, Johnson does not teach
The scaled differences being scaled by a constant specific to each of the at least two vital signs
Edelson teaches
The variables being scaled by a constant specific to each of the at least two vital signs
Par. [0059], “In some embodiments, the aggregated score is calculated based on weighting the variables of respiratory rate, heart rate, diastolic blood pressure, demographics (e.g., age), and/or laboratory data (e.g., potassium, anion gap, platelet count). The weighting value for each variable may be, for example, calculated from historical data of patients that have experienced cardiac arrest while admitted to a hospital.”
In logistic regression, each of the predictive factors are multiplied by a constant value that is proportional to the effect each factor has on the output of the model (i.e., beta weights). If a logistic regression model is used, each of the vital signs determined to be predictive would be scaled by a constant specific to each of the vital signs.
The combination of Johnson, Edelson, Rothman, and Cazares teaches
The variables being scaled differences
The use of “scaled differences” as the predictive factors is taught by the rejection of claim 10. Because the scaled differences are used as predictive factors in calculating the risk score, it would be obvious that the logistic regression model described in Edelson would scale each of the predictive 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, and Cazares the ability to scale the trend variables by a constant specific to each vital sign, as taught by Edelson, because it enables the system to better predict the patient’s risk by applying constants related to the predictive value of each variable (see Edelson, par. [0059]).

Claim 12
	Regarding claim 12, the combination of J Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 1. Johnson further teaches
The at least two vital signs comprising at least two of a systolic blood pressure, a diastolic blood pressure, a heart rate, a heart rhythm, a pulse oximetry, a respiratory rate, an oxygen  saturation, motion data, and an intracranial pressure
The graphical representation in Fig. 2 shows at least a patient’s heart rate, systolic and diastolic blood pressure, and oxygen saturation rate.

Claim 15
	Claim 15 is a method claim that recites a method comprising method steps that are the same or substantially similar to the functions of the system of claim 1. Edelson discloses the following limitations not recited in claim 1
A method
Par. [0008], “The following discloses a new and improved method and system for automatic real-time changes to the size of a patient's data display which addresses the above referenced issues, and others.”


Claim 16
	Regarding claim 16, the combination of Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 16. Johnson further teaches
The rearranged display triggering a monitoring technician to view a detailed view of parameters triggering the risk score
Par. [0044], “The monitored vital signs, including those that are not currently displayed are monitored to dynamically determined changes in the relative acuity, e.g. changes in the EWS. When the relative acuity changes the height of each sector is automatically reassessed and reallocated. Changes in allocated space automatically reassess and can change the display vital signs. Thus, when the acuity of one patient improves, some of the improved patient's sectors space can be reassigned to the sector space of one or more other patients. Similarly when a patient's acuity deteriorates, the rules can reallocate sector space and give the deteriorating patient more sector space. The rules of determining which vital signs are displayed in each sector may be based in part on the acuity score. For example, unstable vital signs can be given preference over stable or closer to normal vital signs.”

Claim 22
	Claim 22 are method claims that ultimately depend from claim 15. Claim 22 recites limitations that are the same or substantially similar to the limitations in claims 7-9 and 13 combined. Please refer to the rejections of claim 15 and 7-9 and 13.

Claim(s) 3, 5, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson, Edelson, Rothman, and Cazares, in further view of Halperin (US PG Pub. 2015/0164438).

Claim 3
	Regarding claim 3, the combination of Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 1. However, Johnson does not teach
The processor quantifying a responsiveness of the monitoring technician based on a time to view the detailed view of the parameters triggering the risk score
Halperin teaches
The processor quantifying a responsiveness of the monitoring technician based on a time to view the detailed view of the parameters triggering the risk score
Par. [0188], “For some applications, signal analysis functionality 128 of the central monitoring system control unit 124 collects statistics from each of the local patient monitoring systems relating to the response times of clinicians to alerts.”
Par. [0186], “The system generates an alert in response to detecting such trends, and measures the amount of time until the clinician responds to the alert. The amount of time taken until the clinician responds to the alert may be measured by measuring the time from when the alert is communicated to the clinician until the system determines that the clinician has responded to the alert The system may determine that the clinician has responded to the alert based upon an input by the clinician via user interface (e.g., display) 24.”


Claim 5
	Regarding claim 5, the combination of Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 1. However, Johnson does not explicitly teach
Each graphical representation being linked to an electronic medical record (EMR) of the corresponding unique non-critically ill hospitalized patient	
Providing direct paperless documentation of any change in clinical status and a corresponding individual notified
Edelson teaches
Each graphical representation being linked to an electronic medical record (EMR) of the corresponding unique non-critically ill hospitalized patient	
Par. [0061], “At least some of the data may be obtained from an electronic health record (EHR).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, and Cazares the ability to link the graphical representation of the corresponding unique non-critically ill hospitalized patient, as taught by Edelson, because the patient’s medical record can contain see Edelson, par. [0062]).
Edelson further teaches
Providing direct paperless documentation of any change in clinical status
Par. [0084], “Storage devices 412 may store electronic health records (EHR). Storage devices 412 may also store results from previously completed mental status tests.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, and Cazares the ability to provide direct paperless documentation of any change in clinical status, as taught by Edelson, because storing the recorded changes in patient status allows the system to analyze the patient information as a sequence measurements that can be used to identify trends over time (see Edelson, par. [0085], [0023]).
Halperin teaches
 Providing direct paperless documentation of a corresponding individual notified
Par. [0212], “For some applications, the identities of clinicians to whom the alert was communicated and who did not respond to the alert within the defined length of time are communicated to a more senior clinician, and/or a manager. In general, for some applications, information regarding clinician response times (e.g., the time it takes the clinician to start moving in the direction of the alerting patient, and the time it takes the clinician to reach the patient location) is logged and reported to managers for quality improvement purposes.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, and Cazares see Halperin, par. [0212]). Further, a record of the number of alerts provided to each clinician over a period of time can be helpful in determining which clinicians to identify upon the generation of subsequent alerts (see Halperin, par. [0213]-[0214]).

Claim 14
	Regarding claim 14, the combination of Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 1. However, Johnson does not teach
The graphical representation corresponding to the non-critical hospital patient further undergoes a visual change comprising a color change or an oscillatory motion
Halperin teaches
The graphical representation corresponding to the non-critical hospital patient further undergoes a visual change comprising a color change or an oscillatory motion
Par. [0237], “Reference is again made to FIG. 5. In some applications of the present invention, system 10 is integrated into a communication system wherein information for multiple systems 10 is accumulated and presented at central monitoring system 120 that is located, for example, in the hospital's nurse station. For some applications, local patient monitoring systems are located in respective patients' homes and central monitoring system 120 is located at a call center. In such environments, there are often multiple nurses each assigned to take care of a group of one or more patients within the unit 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, and Cazares the ability to allow for a visual color change to the graphical representation of the patient, as taught by Halperin, because changes to the color of patients allows the care providers to readily identify which patients they are responsible for and which of those require additional care even in cases where the care provider is only able to provide limited attention to the patient list (see Halperin, par. [0237], “It is useful to allow grouping patients assigned to a specific nurse in a convenient, easy to view way that can be understood with a quick glimpse as a clinician walks by a display… The central display groups patients by their color coding, so the nurse can view his group while walking by the display and easily see whether any of his patients require immediate attention.”). 

Claims 17 and 20
	Claims 17 and 20 are method claims that ultimately depend from claim 15 and recite method steps that are the same or substantially similar to the functions of the systems of claims 3 and 5, respectively. Please refer to the rejections of claim 15 and 3 and 5.

Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson, Edelson, Rothman, and Cazares, in further view of Abou-Hawili (US PG Pub. 2016/0239619) and Condurso (US PG Pub. 2011/0066260).

Claim 4
	Regarding claim 4, the combination of Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 1. Johnson further teaches
The detailed view comprising real-time ECG waveform data, 
Par. [0003], “The patient sector includes the waveforms of vital signs and alphanumeric measures for the patient. For example, an ECG waveform is displayed with a numeric value of the current heart rate, and a plethysmograph waveform is displayed with a SpO.sub.2 numeric value. Additional numeric values can be reported in space adjacent to waveforms such as respiration rate, non-invasive blood pressure (NBP), etc. The display of the patient group is typically organized into columns of the patient sectors.”
Stored alarm ECG data, and 
Fig. 2 shows alarm setpoints for the data measured from the ECG waveform. The stored setpoints would be able to identify alarm conditions, and the ability to store and display alarm setpoints shows the system can store ECG alarm data.
Trended vitals data
Par. [0036], “graphically illustrated vital signs are shown 50, 52, 54. One vital sign graphically illustrated includes a ST map 54 or multi-axis portrait of one patient's ST segment values and trends derived from vertical (limb leads) and horizontal (chest leads) planes.”
The ability to identify an operational status of the sensing devices
Par. [0022], “The computer device 18 can be programmed further to source the individual sensing devices and/or vital signs of the patients, e.g. associate a set of vital signs with a patient, verify operational status, and the like.”

The detailed view comprising: stored alarmed data, bedside monitoring vendor alarms history, and a communication link to a bedside clinical provider
Edelson teaches 
The ability to display stored alarmed data
Par. [0023], “In some embodiments, the unified display comprises a list. In some embodiments, the list includes aggregate scores and trends associated with the aggregate scores (e.g., a trend or delta generally includes a change in a piece of recorded data or a calculated score over a time period). The list may also include patient names and/or may allow for sorting based on aggregate score and trend. In some embodiments, the list displays objective or subjective recorded health data (e.g., vitals, such as blood pressure, heart rate, AVPU score, etc.).”
Par. [0085], “Communications adapter 414 may receive measurements related to a patient, such as the patient's respiratory rate, heart rate, diastolic blood pressure, age, quantitative mental status, non-subjective mental status (with respect to a healthcare provider), pulse pressure, or other information of the patient, where these measurements may be stored at data storage 412. Communications adapter 414 may receive one or more datasets which comprise historical data of a plurality of patients having cardiac arrest risk, where the one or more datasets may be stored at data storage 412. For each patient, there may be a sequence of measurements, of variables such as those listed above, measured during a period of time.”
The ability to record data associated with cardiac arrests is storing data that would be associated with alarms.
see Edelson, par. [0023], [0085]).
Abou-Hawili teaches
A detailed view comprising a communication link to a bedside clinical provider
Par. [0057], “The care team interface 1500 also displays patient data 1506 associated with the patient including physiological data, early warning scores, trending information, laboratory results, medical images, 12-lead ECGs, and the like and/or clinical data including scheduled clinical activities associated with the patient… The care team interface 1500 also includes a list of relevant personal 1510 to the patient including a cardiologist 1512 and nurse manager 1514. The list of relevant personal 1510 also includes communication icons 1516 to establish communication with the cardiologist and nurse manager via messaging, voice chat, video chat, and the like.”
The bedside clinical provider would be part of the patient’s care team or at least one of the relevant personnel, so it would be obvious that the bedside clinical provider would be one of the personnel listed with a communication icon “to establish communication via messaging, voice chat, video chat, and the like.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, and Cazares the ability include a communication link to the bedside medical provider, as taught by Abou-Hawili, because the communication link enables the person viewing the patient data in the see Abou-Hawili, par. [0056]-[0057]).
Condurso teaches
Displaying a bedside monitor vendor alarms history
Par. [0115], “The clinical device tracking and reporting module also maintains a record containing the usage history of each clinical device, including information about the patient it was used to treat, its location, the date, time, duration of use, any alarms that occurred and what medications were dispensed. This history may also contain the maintenance and calibration records for a clinical device.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, Cazares, and Abou-Hawili the ability to store and display a bedside monitor vendor alarms history, as taught by Condurso, because it allows the staff at the hospital the ability to monitor the past operation of the monitor in order to further ensure the validity and accuracy of the patient information that is being collected (see Condurso, par. [0115]).

Claim 19
	Claim 19 is a method claim that ultimately depend from claim 15 and recites method steps that are the same or substantially similar to the functions of the system of claim 4. Please refer to the rejections of claim 15 and 4.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson, Edelson, Rothman, and Cazares, in further view of Agassi (US PG Pub. 2017/0098037).

Claim 18
	Regarding claim 18, the combination of Johnson, Edelson, Rothman, and Cazares teaches all the limitations of claim 18. Johnson further teaches
Rearranging, by the system, the display of the plurality of graphical representations based on a determined drop in the patient’s risk
Par. [0044], “The monitored vital signs, including those that are not currently displayed are monitored to dynamically determined changes in the relative acuity, e.g. changes in the EWS. When the relative acuity changes the height of each sector is automatically reassessed and reallocated. Changes in allocated space automatically reassess and can change the display vital signs. Thus, when the acuity of one patient improves, some of the improved patient's sectors space can be reassigned to the sector space of one or more other patients. Similarly when a patient's acuity deteriorates, the rules can reallocate sector space and give the deteriorating patient more sector space.”
However, Johnson does not teach
Nullifying, by the system, the alarm based on the risk score
Rearranging, by the system, the display of the plurality of graphical representations based on the nullified alarm
Agassi teaches
Nullifying, by the system, the alarm based on the risk score
Par. [0047], “Alert Optimizer 38 may prioritize for presentation alerts with a certain medical score or level. Alert Optimizer 38 may, for example, withhold from presentation advisory alerts if a total number of optimized alerts exceeds a threshold number. If a total number of optimized alerts exceeds a second threshold number, Alert Optimizer 38 may withhold from presentation 
Rearranging, by the system, the display of the plurality of graphical representations based on the nullified alarm
Par. [0047], “Alerts withheld from presentation may still be accessible by the clinician, e.g., in a particular section or tab of a graphical user interface, or may not be presented at all. If desired, filtered-out alerts could be presented in a visually distinct formatting that de-emphasizes the filtered-out alerts relative to optimized alerts. For example, filtered-out alerts may be presented in a smaller font, with less contrast with the surrounding content, and/or in a less prominent position in a graphical user interface or record print-out than optimized alerts.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Johnson, Edelson, Rothman, and Cazares the ability to nullify alarms based on risk score and rearrange the graphical representations based on the nullified alarm, as taught by Agassi, because reducing the number of alarms that get presented to a user helps prevent a user from experiencing “alert fatigue”, where the user stops responding to alarms due to an overload of alert notifications, and nullifying the alarms enables the user to still be notified when the alarm is of sufficient urgency, and rearranging the graphical representations enables the user to still access the data while still providing a visual priority to the alarms determined most important (see Agassi, par. [0047])

Response to Arguments
112(a) Rejections
Applicant's arguments and amendments filed August 27, 2020, have been fully considered but they are not persuasive.

These scores are all described as being weighted sums. However, there is no support for any method of weighting the components of the individual scores for each of the MIRS, VTRS, and AIRS that would provide one having ordinary skill in the art before the effective filing date of this application that the inventor had possession of the claimed method for calculating the risk scores.
Because the calculation of the MIRS, VTRS, and AIRS are not adequately supported by the original disclosure, the claims must be rejected for failing to comply with the written description requirement under 35 USC 112(a).

112(b) Rejections
Applicant’s arguments, see Remarks, filed August 27, 2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1-22 have been withdrawn. 
However, upon additional consideration of the claims in light of the amendments, a new grounds of rejection has been made on the basis of 112(b). 

101 Rejections
Applicant's arguments filed August 27, 2020, have been fully considered but they are not persuasive.

With respect to the assertion that the claims are eligible because they recite a transformation to a different state, the arguments in support of this assertion are not persuasive.
Diamond v. Diehr is based on transforming one physical material into another, that does not mean Diehr excludes the transformation of data” (Applicant’s Remarks, pg. 12).
This line of reasoning is not persuasive. Though the 2019 PEG does state that “an additional element effects a transformation or reduction of a particular article to a different state or thing,” the claims are not directed to an abstract idea. The MPEP explicitly states, “For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation.” (MPEP 2106.05(c)). 
Because the MPEP states that data transformation has not been deemed a transformation that is eligible under 101, the arguments that the transformation of data makes the claims eligible are not persuasive.

With respect to the assertion that the claims are eligible because the claims recite a technological solution to a technological problem, the arguments are not persuasive.
The Applicant asserts that the rearranging of the display when there is a change to a risk score solves the problem of notifying monitoring personnel to a change in a patient’s condition and reducing alarm fatigue. However, this improvement is not supported by the claims as presently written.
When determining whether a claim is directed towards a technological improvement, the following steps must first determine the broadest reasonable interpretation (BRI) of the claims 
The BRI of the claims is the broadest reasonable interpretation of the claim language in light of the specification. Although the Applicant is able to be their own lexicographer and provide special definitions to terms, interpreting the claims “in light of” the specification does not mean that limitations should be read into the claims from the specification (MPEP 2111).
With respect to the arguments that the current claims recite an improvement to technology by rearranging the graphical display so the most at risk patients are most readily identified, these arguments are based on limitations that are not present in the claims when using BRI. Though there may be support for this improvement in the original disclosure, this improvement is not reflected in the claims. 
The claims, as presently written, only recite “rearrange the plurality of graphical representations on the display when the risk score associated with the one of the plurality of non-critically ill hospitalized patients changes.” This claim only recites rearranging when the score changes, but there is nothing in the claims that requires that rearrangement to be done in order to identify the most at risk patients. The claims only broadly recite rearranging the display, which could be according to any criteria. For example, a system that refreshes a patient list as new data arrives in the system to reflect the current list of patients or the current location of patients could be within the BRI of the claims. If the system receives an updated risk score calculation for the patient and changed risk classification for the patient due to that updated score, the receipt of that new data would trigger the system to reevaluate the patient list for all patients and update the list according to name, room number, or any of the other possible criteria. 

Similarly, the arguments regarding the system being “vendor-agnostic” such that it overcomes prior art systems inability “to combine monitoring devices from different vendors efficiently or mix patients being monitored by equipment on separate networks” are not reflected in the claims. The use of vendor-based weighting as part of the risk score calculation does not address the main problem identified, which is that the different vendors and different networks potentially use different protocols that prevent interoperability between the systems (see Specification, par. [0039]). 
Because the BRI of the claims do not reflect the asserted improvements to technology, the arguments that the claims are eligible because they are directed to an improvement to technology is not persuasive.

With respect to the assertion that the claims, when viewed as an ordered combination, recite additional limitations that amount to significantly more than the abstract idea, the arguments in support of this assertion are not persuasive. The arguments directed to reducing alarm fatigue and using different vendors have been previously addressed in the above arguments as not being reflected in the BRI of the claims as currently written. The argument directed towards whether or not the claims “seek to monopolize the mathematical formulas and comparisons” are not sufficient to show the claims are directed to significantly more. “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for 
Because the additional limitations that amount to significantly more asserted by the Applicant in the Remarks are not reflected in the claims as written and the arguments of preemption are addressed by the Alice/Mayo framework, the arguments against the 101 rejection based on Step 2B are not persuasive.

For at least the foregoing reasons, the 101 rejections will be sustained.

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1-5, 7-12, 14-20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686